OPINION.
July 11, 1905. The opinion of the Court was delivered by
The first exception assigns error as follows: "1. In charging the jury that `The master is responsible for the sufficiency and safety of the surroundings and place where the employee is by him put to work.' It being submitted that by said instruction his Honor placed upon the defendant the liability of an insurer of the safety of the surroundings and place of work, whereas the master is liable for the want of safety in such place only in case this condition is by reason of his negligence."
The charge set out in the exception was presented in the form of a request, and his Honor, the presiding Judge, said: "In connection with what I have charged you, I charge you that." It is, therefore, necessary to see what he had charged relative to this question. He charged that "when the relation of master and servant exists, the master on his part engages, and it is his duty to furnish the servant with a reasonably safe place to work, and with safe and suitable appliances for such work, and it is his duty to keep those appliances in repair. Now that does not mean, necessarily, that he is an insurer of the safety of the party, but it means that he has such appliances and such place to work, as a man of ordinary prudence would have furnished under like circumstances. * * * The test being at last, what would an ordinarily prudent man have done under the circumstances; what kind of place would a prudent man have furnished; what kind of appliances would a prudent man have furnished? As I say, in ascertaining whether or not the master has carried out his part of the implied agreement, you have a right to consider all these questions; that is, the surrounding circumstances, the character of the work, and the youth and intelligence of the servant."
The only error assigned by the exception is that the charge therein mentioned, placed upon the defendant the liability of an insurer of the safety of the surroundings and place of work. This charge must be construed in connection with the other portions thereof, which fully explained the law in such cases; after which it cannot reasonably be supposed *Page 130 
that the jury was misled; especially when they were told to consider the charge embodied in the request, in connection with the other parts of the charge.
The second exception is as follows: "2. In refusing to grant a new trial on the ground that there was no evidence to sustain the verdict. It being submitted that there was no evidence of negligence on the part of the defendant company; and no evidence that plaintiff was injured by the negligence of the defendant."
It is unquestionably the duty of the master to provide a reasonably safe place for the servant to work; and, when there is testimony tending to show that there was a failure of duty in this respect, in consequence of which the servant sustained injury, it makes out a prima facie case of negligence on the part of the master. Richey v. Ry., 69 S.C. 387;Branch v. Ry., 35 S.C. 405, 14 S.E., 808.
In considering whether the place where the plaintiff was employed to work was safe, it must be remembered that he was of very tender years for such work. There was testimony tending to show that the usual and proper place for a waste box was on the spare floor, and out of the way of the machinery, while in this case the waste box was only a few inches away from the revolving pulley in which the plaintiff's foot was caught; that the machinery was not covered or protected; that the pulley was not solid but had spokes (thereby permitting the plaintiff's foot to be caught in it), while the pulleys of other mills were solid; that the defendant had been notified of the danger to children employed to put waste in the box, but disregarded the admonition. These facts afforded at least some evidence that the surroundings where the plaintiff was required to discharge his duties was not a safe place for a person of his tender years to work. This constituted prima facie evidence of negligence, and when it appeared that the plaintiff was injured by the machinery while discharging his duties relative to the waste box, the presiding Judge properly submitted the case to the jury. *Page 131 
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.